                          Case 5:20-cv-04599-SVK Document 14 Filed 08/03/20 Page 1 of 3



                    1   COOLEY LLP
                        MATTHEW D. BROWN (196972)
                    2   (brownmd@cooley.com)
                        BETHANY C. LOBO (248109)
                    3   (blobo@cooley.com)
                        LILIA R. LOPEZ (299230)
                    4   (llopez@cooley.com)
                        JOSEPH D. MORNIN (307766)
                    5   (jmornin@cooley.com)
                        101 California Street, 5th Floor
                    6   San Francisco, California 94111-5800
                        Telephone:     +1 415 693 2000
                    7   Facsimile:     +1 415 693 2222
                    8   Attorneys for Defendant
                        LINKEDIN CORPORATION
                    9

                   10                                 UNITED STATES DISTRICT COURT

                   11                            NORTHERN DISTRICT OF CALIFORNIA

                   12                                      SAN JOSE DIVISION

                   13

                   14   ADAM BAUER, on behalf of himself and all      Case No. 5:20-cv-04599-SVK
                        others similarly situated,
                   15                                                 STIPULATION EXTENDING DEFENDANT
                                         Plaintiff,                   LINKEDIN CORPORATION’S TIME TO
                   16                                                 RESPOND TO THE COMPLAINT
                              v.
                   17
                        LINKEDIN CORPORATION,
                   18
                                         Defendant.
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                            STIPULATION EXTENDING LINKEDIN’S TIME
 SAN FRANCISCO                                                                       TO RESPOND TO THE COMPLAINT
                                                                                           (NO. 5:20-CV-04599-SVK)
                           Case 5:20-cv-04599-SVK Document 14 Filed 08/03/20 Page 2 of 3



                    1          Pursuant to Civil Local Rule 6-1(a), Plaintiff Adam Bauer (“Plaintiff”) and Defendant
                    2   LinkedIn Corporation (“LinkedIn”), by and through their respective counsel, hereby stipulate as
                    3   follows:
                    4          WHEREAS, on July 10, 2020, Plaintiff Adam Bauer (“Plaintiff”) filed a class action
                    5   complaint against LinkedIn Corporation (“LinkedIn”) in U.S. District Court for the Northern
                    6   District of California (Dkt. No. 1) (the “Complaint”);
                    7          WHEREAS, on July 14, 2020, Plaintiff served the Complaint on LinkedIn;
                    8          WHEREAS, Plaintiff has agreed to extend the last day by which LinkedIn may answer,
                    9   move, or otherwise respond to the Complaint to September 3, 2020;
                   10          WHEREAS, the extension of LinkedIn’s time to respond to the Complaint will not alter the
                   11   date of any event or any deadline already fixed by Court order;
                   12          NOW THEREFORE, IT IS HEREBY STIPULATED by and between the parties, through
                   13   their respective counsel, to extend the last day by which LinkedIn may answer, move, or otherwise
                   14   respond to the Complaint to September 3, 2020.
                   15

                   16   Dated: August 3, 2020                         COOLEY LLP
                   17
                                                                      By:            /s/ Matthew D. Brown
                   18                                                        Matthew D. Brown
                   19                                                  Attorneys for Defendant
                                                                       LINKEDIN CORPORATION
                   20

                   21

                   22
                        Dated: August 3, 2020                         BATHAEE DUNNE LLP
                   23

                   24                                                 By:             /s/ Brian J. Dunne
                                                                             Brian J. Dunne
                   25
                                                                      Attorneys for Plaintiff
                   26                                                 ADAM BAUER

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                                     STIPULATION EXTENDING LINKEDIN’S TIME
 SAN FRANCISCO                                                           2                    TO RESPOND TO THE COMPLAINT
                                                                                                    (NO. 5:20-CV-04599-SVK)
                           Case 5:20-cv-04599-SVK Document 14 Filed 08/03/20 Page 3 of 3



                    1                         ATTESTATION OF CONCURRENCE IN FILING
                    2           Pursuant to N.D. Cal. L.R. 5-1(i)(3), I hereby attest that concurrence in the filing of this
                    3   document has been obtained from counsel for Plaintiff.
                    4
                        Dated: August 3, 2020                                  COOLEY LLP
                    5

                    6
                                                                               By:           /s/ Matthew D. Brown
                    7                                                                Matthew D. Brown
                    8                                                          Attorneys for Defendant
                                                                               LINKEDIN CORPORATION
                    9

                   10

                   11
                        231086374
                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                                         STIPULATION EXTENDING LINKEDIN’S TIME
 SAN FRANCISCO                                                             3                      TO RESPOND TO THE COMPLAINT
                                                                                                        (NO. 5:20-CV-04599-SVK)
